Filed 1/18/22 P. v. Mendivil CA3
Opinion following transfer from Supreme Court
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C091561

                    Plaintiff and Respondent,                                      (Super. Ct. No. 11F00055)

           v.                                                                      OPINION ON REMAND

    JEREMY ANTHONY MENDIVIL,

                    Defendant and Appellant.




         In 2014, the prosecution charged defendant and his codefendant with murder (Pen.
Code, § 187, subd. (a))1, and alleged defendant was armed with a firearm (§ 12022, subd.
(a)(1)). The information alleged the codefendant personally discharged the firearm and
caused the victim’s death. (§ 12022.53, subd. (d).)




1   Undesignated statutory references are to the Penal Code.

                                                             1
       Defendant pleaded no contest to voluntary manslaughter (§ 192, subd. (a)) and
admitted he was a principal in an offense in which another principal was armed, in
exchange for a stipulated sentence of 12 years. Consistent with the agreement, the trial
court sentenced defendant to a term of 12 years in state prison.
       In 2019, defendant filed a petition for resentencing under section 1170.95. The
trial court appointed counsel for defendant and received briefing from both parties. The
trial court denied the petition in a written order, explaining that because defendant had
been convicted of voluntary manslaughter, he “fails to make the threshold prima facie
showing he is eligible for resentencing under section 1170.[9]5.”
       In September 2021, this court issued an unpublished opinion affirming the trial
court’s order denying the petition for resentencing, and concluding, consistent with then-
prevailing case law, that defendants convicted of voluntary manslaughter were not
eligible for resentencing under section 1170.95. (People v. Mendivil (Sept. 30, 2021,
C091561) [nonpub. opn.].) Shortly thereafter, the Governor signed Senate Bill No. 775
(2021-2022 Reg. Sess.), which amended section 1170.95 to, among other things, clarify
that “persons who were convicted of attempted murder or manslaughter under a theory of
felony murder and the natural and probable consequences doctrine are permitted the same
relief as those persons convicted of murder under the same theories.” (Stats. 2021, ch.
551, § 1, subd. (a).)
       In December 2021, our Supreme Court granted review in this case and transferred
the case back to us with directions to vacate our decision and reconsider the issue in light
of Senate Bill No. 775. (People v. Mendivil (Dec. 15, 2021, S271621).) The parties
submitted supplemental briefing, in which they agree that the trial court’s rationale for
denying the petition is no longer valid and the case must be remanded. We agree with the
parties and will remand the case for further proceedings.




                                             2
                                        DISCUSSION
       Senate Bill No. 775 was passed as nonurgency legislation during the regular
session and its amendments to section 1170.95 became effective January 1, 2022. (Cal.
Const., art. IV, § 8, subd. (c)(1); see also People v. Camba (1996) 50 Cal.App.4th 857,
862.) Among other things, the bill amends section 1170.95 to apply to a petitioner who
“was convicted of . . . manslaughter” after accepting a “plea offer in lieu of a trial at
which the petitioner could have been convicted of murder or attempted murder.” (Stats.
2021, ch. 551, § 2.) Because section 1170.95, as amended, now applies to petitioners
convicted of voluntary manslaughter, such as defendant, the parties agree that defendant
should receive the benefit of the legislation. We agree defendant is entitled to the benefit
of the new provisions in section 1170.95. (See Western Security Bank v. Superior Court
(1997) 15 Cal.4th 232, 243.)
       Under the amended section 1170.95, subdivision (c), after the parties have had an
opportunity to submit briefing, the petitioner is entitled to a hearing to determine whether
the petition states a prima facie case for relief. If the petitioner is successful in that
hearing, the trial court must issue an order to show cause and hold a hearing to determine
whether to vacate the conviction and resentence the petitioner. (§ 1170.95, subds. (c),
(d).) Defendant’s petition was previously denied after the parties had submitted briefing
focused largely on the issue of whether a defendant with a voluntary manslaughter
conviction was eligible for relief under section 1170.95, and the trial court denied the
petition because it concluded defendant’s voluntary manslaughter conviction made him
ineligible for relief. Because the amended statute has removed the basis for this decision,
we will remand the case so the trial court may reconsider whether defendant has stated a
prima facie case that he is entitled to relief, consistent with section 1170.95, subdivision
(c), as amended. We express no opinion as to how the petition should ultimately be
resolved.



                                               3
                                     DISPOSITION
       The trial court’s order denying the petition for resentencing is reversed. The case
is remanded to the trial court to conduct further proceedings consistent with section
1170.95, subdivision (c).



                                                     \s\
                                                 BLEASE, Acting P. J.



We concur:



   \s\
DUARTE, J.



    \s\
RENNER, J.




                                             4